Order entered April 8, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00375-CV
                              No. 05-20-00377-CV

    IN THE BEST INTEREST AND PROTECTION OF E.P., Appellant

                   On Appeal from the Probate Court No. 3
                           Dallas County, Texas
           Trial Court Cause Nos. MED-20-80112 and MI-20-00463

                                     ORDER

      Before the Court is court reporter Charletta Breed’s April 6, 2020 request for

a four-day extension of time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record be filed no later than April 10, 2020.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE